.




          OFFICE OF THE A-ITORNEY GENERAL OF TEXAS
                                AUSTIN




Honorable !Chmas L. Blanton, Jr.
County At.torney
ShackaHord County
Albany, Texas
DearSk



          Vie have reaeioed
          that S@.o$slrord
          +llowlng’~aestians:




                              ssionWs* Court”aatho~!ize
                         ay an ex-orfioio salary &o tha



          *5.~ f&it is the mxlmm ex-off&al0 salary
    the county can pay out of thk General Fund to the
    sheriff and the clerk where the fees of orfioe are
    not sufficient  to pay the maximumallowed tm¶er
    Senate Bill no. 123~
            Hc?ncrable Thomas Lc Blanton, Jr.,      page 2


                  1;   “6.  can the comdt3slonersb Court increase
        r         the salary of the county Treasurer rram $2,000,00
                  to $2,500.00?                .
                        *7i, Can the COzmfssionersb Court oontloue
                  to draw $300.00 per year for   traveUlng expenses .
                  within the .oouuty heretorare authorized by Article
                  2350, Section 7, or are they limited by Iiouse Bill
            ..   ~84 to travelling  expenses lncurrbd outside of the
                  oomty on official   county busineeslW,     .-’
                       &!tlcle    3899, V. A.. CL S.; Sec.       (a),   is as rollowsw
                    *’ *(a) - At the close of each month oi his tenure
                 6f office,’ each off.ioer named herein who is cornpen-
                 sited .on a ree basis shall make; as part of the re-
                 port now required by ,law, an itemized and sworn
                 statement of all.the aotual~and necessary expensqs
                 luaurred-by him in'the conduot or his office xmch
                 ae.statlonery,   atamps, teLephone, premiums oa oi-
                 flcla16t   bonds lnoludingthe  coat-of surety-bonds         .
                  for his deputies, p~emlu21oh.fire,       burglary, theft,
                  robbdry insurance proteatlng pub110 fun.@, traoellng
: .‘.            ‘expenses, and other necessary expenses; provided,
..                that in addUilm-to     the officer8’nametl    herein, the.
                  oounty freamr8k, c-ounty auditor, county-road com-
                  missioners, oouzity. school superintendant, and the
                  iiide and animal inspector ~&all likewise make a
                  report on the premluma,on>orrloiols*        bonds, includ-
                  lng ljhe cost or, surety bonde tar .ang aeputles, and
                  s&I premiums shall be subject to payment, out of
                  f;ha fees of said office,   as herein otherwise pro-
                  vided ro.~ the orricefa nam0.d; ana rovldea ruxther
                  t&at if any of the officers      so aas P.gnated are on
                  a aala~y rather than a fee basis, thah all such
                  bond. pr&nlums for officers    ena their deput.ies
                  shall be ~$4 from the General run& or the county.
        I         The Comnlsiioners’Court~oi. the county of the
                  aherlrf*s reslaance may; upon the written aub
                  sworn applicntion oi’ the sherllf stating the
                  necess&ty the--efor,purchase equipment fox a             .
                  Bureau of Criminal fdentiflcatlon       suoh as oa&~as,
                  fingorprlnt   cards; lx&s, chemicals, mloroscopPs,
                  radio and laboratory equipment, filing oards,
                  filing cabinets, tear gas, enb other cqulpment in
                  keeping wlt$ the system in use by the Departamen?



                                                             :
Bonorablo    Thmas L. Blenton,         Jr.,     page 3


      of Pub110 Safety of this State or the %ltea States
      Deprtzxent of Jastice and/or Bureau of Crlmlnal
      Iasntiricatl0n.      If such expenses be incurred in
      mnneotl~     c1t.h my particular case, such statemut
      shall nane such case.       Such expense account shall
     be 6ubjcct tomthe audit-of~thc'county-audltor,         l$
     any. otherwise by the Comfssloners          Court; end ii
     It appears thst      any item.of such expense was not
     lnomred by sach oiflcer        or-such item uas not a
     necessary expense of office,        such ltea shall be by
     owh auditor or coort rejcoted,         in Mch case the
     collections    of such item my be adjudlcsted In
    .auy court or coxpetent jurleaictlon.          The axouut of
    ‘salaries    paid to assistants and deputies shall eleo
    be alesr~      shoun by such officer,     giving the naxe,
    position,     autl amount paid each; and in no event.
     shall any officer      show auk meater mount #ah
    actually-pald      any such assistant or depUty,      The
    .-ant     of such expenses, together 14th the estzt
    of sslarles nald to assistants,         damties.   end
    clerks. shall be uald out of tha fees earnedby
    such officer.       ibe Cmcussloners     Court of the’
    oounty 0r the h3rirr*s residence my, apon the
    tmltten ena sworn application of the sheriff stat-
    *the       necessity   t&efcir, allm oa& or CLoreauto-
    hloblles to be used by the 8hWiff in tha discharge
    of his official      duties, which; if purchased by the
    County, shall be bought In the maruaerprescribed b,y
    h3W   fOP   ths   pUm&S6     Of   ~Upp&h?      a!Id   pid   iOr   OUc
    of the General Fund of the county, end they shall
    be and‘remain the property'oi      the"ticuntyFTbe     'ex-
    pense of maintenance, aepreciatlon,        ana operation
    of +~ch.auto~obiles     as may be allowed, whether
    &urohasad .by the county or ovmed.bg the shorlff         or
    his deputies persoually,     shall be paid for by the.
    sheriff  aua the amount thareof. shall be reported
    by the sheriff,     on the raport above mentioned, in
    the sase manner as herein prOVidt3d for other QX-
    pens6s.~    (Underscoring ours)
                                                                                  .-.
            Artlole    6869,   V. A. C. S., provides,           ln part,    a.S
               l . . . it in th e o p inio n o r   th e   caamlsslon-
        ora*  court r98~ 0r the shearif    orfloe art3 not
       aufflclent   to Justlip the peynfint of aalarlas or
       each deputies, the Commlaslonors* Court ehall have
       the powr to pay the.aame out of the General Fuud
       of aald oouuty.."
                             :
             fn-our opinion Ho. 0-&32,-a copy .of v&l&i we here-
dth    anolose,-we,-BeIda
            '*In aonneotlon ~5th tie r028&0hgwt3   y~llt  ti
       point Oat that lwvlen of '&tlols 6069,,nm.1im'a'
       Aunotated Clvll Statutes, that it le our opinion
       that the CQmnisslcners~ Court aanlegallypay       the
       wlaxlea of degutg eherlfirr out of the Seneral fund                  .~
        or the Oount,y, lr in the opinion ar tie cocmi~sion-
      .~t)rd court, ieeo or the sharl.fil*a 0rrl00 are not
        sutrioim   to justiry the pay5cmt or the~.salariee.
       or such deputies.    The salaxlea or Such deputlea
       areto.be   determined da prqolded by.Mtlo&e 3902,
       Vt3xnon~sBnno*atad .ClvS+ t;atutes.*        ,.       .;,         .

           Thereiore, in an&ax to your quastl'ons nos. 1 a&l 2,
it l&.&r ogLnlon that salaries of aaelstante or daputles in
the oIark*e orfloe   must be paid out o;r: th6 fees of otr+e.,aa
provldsd..by Aztiole 3899, Sea. (a),  supra4 'Ths.salar1es.o~
the asalstants'or deputies b the she~iw8~0frl00        nuij be pa&d
out.or th0 general rmd;lr     ic the opinion or the ctm5z8810ner8~
court,  tees  of the sherlrr's office aka not sufSloient    to jua-
tlry payment 'of:the 8ak%rlS8 or au&h deputies, a5 provided ln
Arti&     6869, 7, 4. q. s. .soe al8o.oopies.0r~~.r+xoplnlona
AoL$-&?+,~snd      0-5367, ooples of whloh we herewith &oloser

          ;.hxtlbleJf&,   i&o; (a), quoted &W..s, m@3s lt &an-
datory’that the,S~pspaRet3B of-the, 0rfi00 Or the ofrlolals   named
thereinbe pald~out':of!i$aea or orfioe. ThorerOx, in aziaw~l:
to your .thlrd queatlan, it 1s ouroplniox     that the expelr,sa
of the aherlW8 ofrloe ana automobile sxpense nlust be paid
out or re08..0r 0rrm..    It n1I.I beg notea, howevts,, ,that sold.
Artlole 3399, Seo. (a), provides that the Ctxmnlea~onara~Court
map, upon written ana aworn applloatlon of the MmriPf atetinS
the neceseltp therefor, allow ow or more~automobllas to be-
used by the aherlti in the dlsahwge of.his offlola5. autlae',
ad sold autoxobllea may be'purchased by the county tid pala
far out or the general. fund, but the sxpen80 or nalntonanaa,
       ’

_      .   .‘.



-.
 :                                                                                                      - -.
                      4Uitiable       Thomas I.. .Blanton, Jr.,, page 5


                      depreolatlon;        and operation     or such automobiles must be paid
                      t%,pttt      0s f0133 0r   0rfs08.
                                                                                                ,        in:
                        we quote the 'rollowIng fraa our tiplnlon Eo. O-6592,                            !..I
_._ ,.-._-...aa oopy of vbloh ha6 already bsen sent to your
                                                                                                        ‘?’
           l:.                        Yihe IIE&IIIO~ ex-ofrlolo o o mp ens& lo n which ‘imy
__~._-           .,             be alloored ,sald Sheriff le eng -mua wh%eh,..%hen-added
                          .- to other oompensatlon and 6x068s fees allowed to be,
                             retailed by him under said Articl68 3883 and 3891,
                             does not caua6 suoh officer  to reoalve a total dam-
                             pensatlon ln tzxoe68 Of Three Thousand .&van Hundred
             .               snd Fifty Dollars ($3,750.00) per year.   2-n no event
                             could th6 if938 Or orrioe and ex~offlalo compegiatlon
                                retained   by him   exoeed   the !naxQinxnof lkwi   Thousand
                              'Seven Hundred .and Firty Dollars ($3,750.00).  In
                            ., other words, the marlmumamount or 6ompensatlon rrqt
                               any 6ouroe whloh .h6 is allaed  to retain oaunot 6x1
                            : .oeed Ttme ThoaSana Seven ;HundreQand W.fty Dollara
                               IS3.750.00) per seari"
                                                                                                        .
                        ~.'The aam6 statutes with .rmt0n06 to ocmpensatlon 0r
              sherdrf are applloable to .olerjcf?;~ therefore, in ansuer to your
              roorthand rirth questlana, it la oux opinion that the cihertii
              and czerk may be paid an ex-offiolo sal.arg...~fIh6~.waxlmtnnex-
              @fioZo .oompensatlon which may be -allowea4he sheriff or olark
              ieianp aurnwhich, when addsd to other 0ompenaatlon and excess                         .
              fees alllowed to be retained    does not oauae euch OrflWr to re?
       3..    eeive a~total oomp6nsatlon ~n~exoeas of Three Thousand Seven
     -        Hundred a+l Fifty DoUarEl ..f$3,750.001.
                                      ,. t
                  .
                         drticle   3943 sets the maximumoompaneatlon oi the
              county treasurer in a ree ootmty at Q2,OOO;OO. Sine6 .mia
           .~ artto
                      la
                       was not anended by Senata Bl3.l 123,-your
                  ausvrered in the. negative.  See 0119opinion XO. O-6588, a
                                                                                    elxth
                                                                                      qtmstl6
              oopy of. rrhloh we have already s6nt you*
                                        .  .
                      - Artlola 2350(7), V. A. C. S, (Senate Bill 319, Chap-
              tar 362, Acts 48th Legislature,    1943) reads_aa~ rolloms:
                                       9-1 all countleo of this stat6 having a~popu-
                                letion of leas than txentg-flv6    thousand two hund-
                                 red (25,200)  according to the last &rocadlnS Federal                  .:
                                Census, the Cozmlssioners Court of suoh oountles lo
                                              .



        Honorable manas L, Dlanton,               ax.,   #age 6


                herebyto authorize8     allow eaoh Com~IssIonar the
                sun of not more than Tweuty-five ($25.00) Dollars
                  er month for. traveling expmea while on offlclal
                t usluess In eald counties.*    (i?allpS  ours)
                     ‘In our o&Ion          No. O-6002, It was held:
                      “Said Art. 2350 (7) does mt authorize the
                .4bif&s8ion8r81 Court  to pass 8 geheral~~order al-            ..:
                lowlng~ the flat sum of nwmty4iva    Dollats to each
                oormissloner each month for travolihg exp811ses:~
                Such~mm Is already available to each ocmissioner
                by *vI.rtue of the law provlded he actually Incurs
                 such.&nouut as oontemplatcd by statute.    He oaunot
                bg.oompensated Sor more than Buoh amount incurred
                in auy oue month but nsy Incur less, and the sctual
                amoqqt Inoarred Is the crltsrlon   which the Court
                must go by In Issuing Its~ order for compensation.”
                   ’ &u*e Bill       84; Chapter 204, Aots 49th Legislature,
        1945,    pr~vitw.in   part     a8    roiiow8:

                      *Se&Ion la.   The Cmlsaionercr  Coart Iheaoh
                oounty Is hereby authorized to PI3y the ~aotusl travel-,
                Ing expeaaes Iuourrsd ad;Ile trai%iInR outsld~e oft tha
                eouhty on offIola1 oovnI$ business nevox~to exoeed
                &ree.llundrod Dollarc ($300) In any ok year ior saqh
                said offIolal.n   (Eqhasls ours)
                    House.DIll 84, supre, ‘doe’s not repeal or amend
        .ArtIcle 2350(7),, V. A. C; S., but It Is ~merelg’ ounuiotivs .a?.
         said article.    Therefore, In answer to your seventh quastlon,
         Its Is the oplnlon oi this departmnt that’enoh cozmIssIoner
.   ,    Is entitled to Twenty-Five Dollars ($25.00) ,travelIng expense
         in the county fox. saoh Iconth, provided, -of oo~se,  that suoh
         traveling expense is necessary and actually expended by such
         oomlsgloaer during said month while he Is on official      busl-
         ness In the oounty. Moreover, the oomnlssIoners axe entitled
         to travelktg expense Incurred while traveling outside the
         county on oounty busInness never to exoeed Three Hundred Dol-
         lars ($300.00) In any one year as providad by ‘Ii. B. 84, supra.
                                                                               62

        Zlonorable Thomas L, Blanton,      Jr,,   page 7




I                 We trust   that   we   have aatisfaotorilg   answered your
        in&rpT
                                                        Your8 very truly




    i